Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1928
                       Lower Tribunal No. 20-21380
                          ________________

                         Ivan Kapitanov, et al.,
                                 Appellants,

                                     vs.

                     Vasile Silviu Vranau, et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Veronica Diaz, Judge.

     Sunrise Law Firm, PLLC, and Anna V. Perekotiy, for appellants.

     Cole, Scott & Kissane, P.A., Therese A. Savona and Alexandra
Valdes (Orlando), for appellees.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.
      Affirmed. Young v. Achenbauch, 136 So. 3d 575, 581 (Fla. 2014)

(“The standard of review for orders entered on motions to disqualify

counsel is that of an abuse of discretion. While the trial court’s discretion is

limited by the applicable legal principles, the appellate court will not

substitute its judgment for the trial court’s express or implied findings of fact

which are supported by competent substantial evidence.” (quoting Applied

Digit. Sols., Inc. v. Vasa, 941 So. 2d 404, 408 (Fla. 4th DCA 2006))).




                                       2